t c memo united_states tax_court michael balice petitioner v commissioner of internal revenue respondent docket no filed date michael balice pro_se kathleen k raup and ina susan weiner for respondent memorandum opinion lauber judge with respect to petitioner’s federal_income_tax for and the internal_revenue_service irs or respondent determined defi- ciencies and additions to tax under sec_6651 in the following amounts unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the tax years at issue and all rule references are to the continued additions to tax_year deficiency sec_6651 sec_6651 sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure big_number --- petitioner marketed during these years products that purported to enable individu- als to avoid taxation of their income by use of sham trusts practicing what he preached petitioner employed these trusts himself he reported no income from sale of his tax_evasion products to others and he did not file a federal_income_tax return for either year he was convicted of tax crimes and is currently incar- cerated the irs reconstructed petitioner’s income on the basis of his bank_deposits prepared for each year a substitute for return sfr that met the requirements of sec_6020 and sent petitioner a notice_of_deficiency determining the defici- encies and additions to tax set forth above respondent has moved for summary_judgment under rule contending that there are no disputed issues of fact and that he is entitled to judgment as a matter of law petitioner has responded to this motion by contending among other things that he is not subject_to irs deficiency continued tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar procedures and that wages are not income because they result from the exercise of his irrefutable right to work we will grant the motion for summary_judgment and sustain the tax deficiencies and additions to tax determined by the irs we will also require petitioner to pay under sec_6673 a penalty to the united_states in the amount of dollar_figure for asserting frivolous positions in this court background there is no dispute concerning the following facts these facts are derived from the parties’ pleadings and motion papers from undenied allegations of re- spondent’s amended answer that petitioner is deemed to have admitted and from the declaration and the attached exhibits that respondent filed in support of his summary_judgment motion petitioner resided in a federal correctional facility in fort dix new jersey when he petitioned this court during the tax years at issue petitioner was a principal of mid-atlantic trustees and administrators mata mata sold products including the pure trust organization pto designed to assist individuals in evading their federal tax obligations income from the sale of mata’s products was deposited into a bank of america account ending in titled to mata irrevocable_trust of which petitioner was a trustee mata account petitioner maintained and exercised control_over two other bank accounts during these years one was a bank of america account ending in titled to maple avenue funding irrevocable_trust of which petitioner was a trustee maple avenue account the second bank account was a bank of america ac- count ending in titled to michael balice balice account petitioner was a signatory to both of these accounts between date and date dollar_figure in cash was transferred from the mata account to the maple avenue account and the balice account as shown in the relevant bank statements this movement of funds into the maple avenue account and the balice account was effected in separate transactions by check or inter-account transfer between date and date dollar_figure in cash was transferred from the mata account to the maple avenue account and the balice account as shown in the relevant bank statements this movement of funds into the maple avenue account and the balice account was effected in separate transactions by check or inter-account transfer on the basis of these transfers into bank accounts over which petitioner exercised control the irs determined that petitioner had received income of dollar_figure and dollar_figure in and respectively for the taxable_year the irs received from chase bank usa a form 1099-c cancellation of debt reporting that petitioner also had cancellation_of_indebtedness_income of dollar_figure in from chase bank usa on date a superseding indictment was filed against petitioner in united_states v balice no 10-cr-00485-02 in the u s district_court for the district of new jersey count of this indictment described petitioner’s use of the pto tax_evasion scheme and charged him with criminal_tax_evasion for in violation of sec_7201 on date a jury found petitioner guilty of among other things violating sec_7201 for the taxable_year on date the district_court entered its amended judgment pursuant to the verdict on date the irs prepared sfrs for petitioner for and and executed for each year the certification required by sec_6020 these returns constituted valid federal_income_tax returns of petitioner for and on date the irs timely mailed petitioner a notice_of_deficiency based on these sfrs determining tax deficiencies for each year and additions to tax for fraudulent_failure_to_file for for failure_to_file timely for and for failure to pay timely for both years respondent asserted an addition_to_tax under sec_6651 for in the event we do not sustain the fraudulent failure-to-file penalty on date petitioner timely petitioned this court for review of the notice_of_deficiency as the basis for his disagreement with respondent’s de- terminations petitioner stated as follows petitioner is not the person made liable by law under sec_1461 sec_1463 for the payment of the tax or the penalty the deficiency violates sec_6211 and sec_6212 because it has been based on subtitle c wages not subtitle a per sec_6001 and sec_6011 petitioner is not a person required_by_law to file a tax_return because he has no statu- tory liability for the payment of any_tax sec_6020 has been violated as there is no subscribed sfr irm has been violated as form_1040 is not authorized for use as an sfr document under sec_6020 petitioner did not earn the wages defined under sec_1441 that are subject_to the subtitle a based deficiency calculated under sec_6211 petitioner disputes the application of the deficiency authority and the income_tax law as a direct_tax without apportionment which is still controlled and prohibited by article i of the u s constitution on date the court granted respondent’s motion for leave to file an amendment to answer which sets forth the details of petitioner’s tax_evasion scheme and criminal conviction and makes among others the following affirma- tive allegation the prior criminal conviction of petitioner under sec_7201 for the taxable_year is conclusive and binding on petitioner and by reason thereof petitioner is estopped in the instant case under the doctrine_of collateral_estoppel estoppel by judgment from denying herein that he fraudulently failed to file an income_tax return for the taxable_year under sec_6651 and that therefore peti- tioner is liable for the addition_to_tax imposed by sec_6651 respondent’s amendment to answer also alleges affirmatively that p etitioner received income of dollar_figure in this represents the sum of the income petitioner received from mata dollar_figure and the income he realized from cancellation of indebtedness dollar_figure our order granting respondent leave to amend his answer also ordered peti- tioner to file by date a reply to the first amendment to answer this order warned petitioner that if he fails to file a reply every affirmative allegation set out in the first amendment to answer may be deemed admitted under tax_court rule c petitioner did not file a reply to the first amendment to answer instead he filed a 129-page memorandum at law on federal income_taxation and the personal federal_income_tax this document contains the usual gibberish embraced by tax protesters on date respondent moved for entry of an order under rule c that petitioner be deemed to have admitted the undenied affirmative allegations of the first amendment to answer we granted that motion on date on date respondent filed a motion for summary_judgment to which petitioner responded on date his response asserts that there exist many factual disputes but makes no reference whatever to the actual facts of this case rather the factual disputes he alleges are said to concern for ex- ample whether the original income_tax legislation was enacted under a tariff act as a tariff or not whether sec_1461 identifies the persons who are actually made liable for payment of income_tax whether sec_6001 and sec_6011 require a liability for a tax to be determined to exist as a prerequisite to a person being required to file returns or keep records whether wages constitute income and whether the improper creation and unauthorized substitute for return documents in this case by the irs employees constitutes evidence of a crime a summary_judgment standard discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir rule d provides that where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but rather must set forth specific facts by affidavits or otherwise showing that there is a genuine dispute for trial in light of respondent’s motion his supporting declaration and exhibits the deemed admission by petitioner of the undenied affirmative allegations of the first amendment to answer and petitioner’s response to the summary_judgment motion which alleges no colorable dispute as to any material fact we conclude that this case may be adjudicated summarily b unreported income the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations errone- ous rule a 290_us_111 for this pre- sumption to adhere in cases involving receipt of unreported income respondent must provide some predicate evidence connecting the taxpayer to the income- producing activity see eg 620_f2d_23 3d cir aff’g tcmemo_1978_432 tucker v commissioner tcmemo_2014_51 at once respondent has produced evidence linking the taxpayer to an income-producing activity the burden_of_proof shifts to the taxpayer to prove by a preponderance_of_the_evidence that respondent’s determinations are arbitrary or erroneous 293_us_507 87_tc_74 respondent has supplied bank records demonstrating that cash of dollar_figure for and dollar_figure for was transferred from the mata account into the maple avenue account and the balice account over which petitioner had signa- tory authority and exercised control respondent has supplied evidence that the irs received from chase bank usa a form 1099-c for reporting that petitioner realized cancellation_of_indebtedness_income of dollar_figure in these records establish that petitioner received but did not report income of dollar_figure for and dollar_figure for on the basis of this credible_evidence we are satisfied that the irs’ deter- minations set forth in the notice_of_deficiency are entitled to the general presump- tion of correctness see 181_f3d_1002 9th cir aff’g tcmemo_1997_97 powerstein v commissioner tcmemo_2011_271 petitioner’s response to the motion for summary_judgment does not allege any dispute as to the correctness of the irs’ determinations indeed for petitioner is deemed to have admitted the allegation in the first amendment to answer that he received income of dollar_figure in representing the sum of his cancellation_of_indebtedness_income dollar_figure and the income he received from mata dollar_figure we will accordingly sustain respondent’s determination of unreported income for each year c additions to tax failure_to_file sec_6651 provides for an addition_to_tax when a taxpayer fails to file a return timely unless the taxpayer proves that the failure was due to reason- able cause and not due to willful neglect late filing of a return is due to reason- able cause i f the taxpayer exercised ordinary business care and prudence and was nevertheless unable to file the return within the prescribed time sec_301_6651-1 proced admin regs for each month or fraction thereof for which such failure continues sec_6651 add sec_5 of the tax required to be shown on such return up to a maximum addition of if any failure_to_file any return is fraudulent however the monthly addition_to_tax rises from to and the maximum aggregate addition_to_tax is increased to sec_6651 and respondent bears the burden of proving fraud by clear_and_convincing evidence reedy v commissioner tcmemo_2008_100 respondent has shown and petitioner does not dispute that he failed to file federal_income_tax returns for and petitioner does not contend and he could not plausibly contend that he exercised ordinary business care and pru- dence in the discharge of his federal tax obligation for either year for petitioner was convicted under sec_7201 of wilfully attempting to evade or defeat his federal_income_tax obligation and he is thus collaterally estopped from denying that his failure_to_file for that year was fraudulent see 96_tc_858 aff’d 959_f2d_16 2d cir in any event petitioner is bound by his deemed admission of the affirmative allegations in respondent’s first amendment to answer that petitioner is liable for the addition_to_tax imposed by sec_6651 see 77_tc_334 noting that deemed admissions under rule c are sufficient to satisfy respondent’s burden of proving fraud we accordingly sustain respondent’s determination that petitioner is liable for additions to tax of dollar_figure for under sec_6651 and dollar_figure for under sec_6651 failure to pay sec_6651 provides for an addition_to_tax when a taxpayer fails to pay timely the tax shown on a return unless the taxpayer proves that the failure was due to reasonable_cause and not due to willful neglect a substitute for return prepared by the irs pursuant to sec_6020 is treated as the return filed by the taxpayer for purposes of sec_6651 see sec_6651 for each month or fraction thereof for which a failure to pay continues sec_6651 adds of the tax required to be shown on such return up to a maximum addition of respondent has shown and petitioner does not dispute that he failed to pay his federal income obligations for and respondent has established that the irs prepared for each year an sfr that met the requirements of sec_6020 petitioner does not contend and he could not plausibly contend that his failure was due to reasonable_cause we accordingly sustain the sec_6651 additions to tax d sec_6673 penalty sec_6673 authorizes this court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure if it appears that he has instituted or maintained proceedings primarily for delay or the taxpayer’s position is frivo- lous or groundless the purpose of sec_6673 is to compel taxpayers to con- form their conduct to settled tax principles and to deter the waste of judicial re- sources see 791_f2d_68 7th cir salzer v commissioner tcmemo_2014_188 petitioner was previously before this court in balice v commissioner tcmemo_2005_161 90_tcm_1 where he challenged a notice_of_federal_tax_lien in granting the commissioner’s motion for summary_judgment the court noted that petitioner advanced contentions that the court finds to be frivolous and or groundless t c m cch pincite we then considered sua sponte whether to impose on petitioner a penalty under sec_6673 although we decided not to impose a penalty in that case we warned petitioner that he may be subject_to such a penalty if in the future he institutes or maintains a proceeding in this court primarily for delay and or his position in any such proceeding is frivolous or groundless ibid on date respondent filed in the instant case a motion for protective_order this motion represented that petitioner had served a request for answers to interrogatories demanding that respondent admit or deny propositions that inclu- ded multiple variations on the following themes sec_61 does not contain the word wages or liable petitioner is not a person who is liable for tax petitioner’s wages are not wages subject_to tax under subtitle a and petitioner’s wages are not subject_to statutory deficiency procedures contentions like these are a familiar refrain of the tax-protest movement see eg bonaccorso v commissioner tcmemo_2005_278 copeland v commissioner tcmemo_2003_46 guerrier v commissioner tcmemo_2002_3 smith v commissioner tcmemo_2000_290 revrul_2007_20 2007_1_cb_863 respondent submit- ted that he should not be required to answer these interrogatories because they were designed to burden the irs and constituted abuse of the judicial system on date we granted respondent’s motion for a protective_order and advised petitioner that t he court will also consider as part of its ultimate deci- sion in this case whether petitioner should be required to pay a penalty under sec_6673 for the frivolous positions he has maintained in this case to date we warned petitioner that if he continues to maintain such frivolous positions the magnitude of the penalty considered by this court will increase despite these warnings petitioner has continued to make submissions to this court--including the documents he filed on july august august septem- ber and date--that contain numerous arguments that are utterly frivolous we will accordingly require him to pay under sec_6673 a pen- alty to the united_states in the amount of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
